Case 3:13-Cr-00015-SI\/|R-HCA Document 316 Filed 01/18/19 Page 1 of 7

UNITED STATES DISTRICT COURT _FOR THE
SOUTHERN DISTRICT OF IOWA

 

UNITED STATES OF Al\/LERICA,
v.

)

)

)

) Case No._ 3:13-CR-00015(SMR)
ANGELO EFTHll\/IIATOS, )
)

 

MOTION FOR SUMMARY JUD'GMENT ON PETITIONER’S MOTION
FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

NOW COMES PETITIONER, Angelo Efthimiatos, to respectfully move this Court to
grant Summary Judgment on his Emergency Petition for Declaratory Judgment and .Injunctive
Relief filed on December 12, 2018 (see Dkt. 311). The Court directed the Government to
respond to Petitioner’s Motion by December 19, 2018 (see Dkt. 311). As it is now January 4,
2019, the Government has clearly missed the Court’s imposed deadline to respond, and therefore
Petitioner’s Motion should be granted in full, his request for the termination of his supervised
release should be granted, and his arrest warrant for a simple traffic-ticket supervised release
violation should be quashed and dismissed with prejudice.

While the Court has not ruled on Petitioner’s Motion for a Declaratory Judgment and
Injunctive Relief even though it specifically directed the Government to respond by December
19th, that has not stopped the US Marshals from taking Angelo from his prison in Vermont on
the Way back to IoWa. The Petitioner wishes to bring to the Court’s attention that a young flight
student Was caught red~handed trying to steal a jetliner from the Orlando-Melbourne Airport, yet
only received 12 days in jail and a $1,000 fme, Whereas all Angelo did Was fly t0 Massachusetts
in order to pick up some parts necessary to fix a plane back in Vermont. He did not carry any
passengers or have any contraband on the plane. According to the FAA’s own computer, his

Airman’s Certiiicate Was still in good standing at the time of the tlight, and the Government not
._ 1=°
R 1: C E 1 \f \: D
.IAN 07 usa

.s.coum oF APPEALS .
u E\GHTH c\Rcu\T

Case 3:13-Cr-00015-SI\/|R-HCA Document 316 Filed 01/18/19 Page 2 of 7

only knew this, but did not disclose they knew until the eve of Angelo’s trial in Vermont last
month.

Angelo respectfully asks this Court to consider what the penalty would be for driving
f`rorn Davenport, lowa to Moline, Illinois to pick up some automobile parts. Angelo was
employed lin the business of fixing planes in Vermont, and made the trip to Massachusetts in
order to get special parts for an older plane that were nowhere else to be found locally. The
Government acknowledges this fact, as well as the fact that Angelo did not-have any contraband,
passengers, or anything otherwise unlawful on or around 'him or the plane when_he was
unlawfully seized and searched without a warrant by DEA Agents disguised as FAA Agents
waiting all day at a small Vermont Airport. They told Angelo that they had been tracking him
since August of the previous year. In that time period, over 1,000 young people have died in
lowa and New England from Fentanyl and Opioid abuse, but the DEA has time to watch planes
come and go in a small airport.. Furthermore, the DEA Agents that posed as FAA Agents doing
a simple ramp check knew that Angelo’s Airman’s Certificate was still in full force and effect.
These facts are all undisputed Even though all of this was readily apparent, Angelo has been
held in maximum security prisons for almost a year for what amounts to a “traffic-ticket” type of
violation for trying to earn a living to support his disabled wife and special needs daughter as
well as repairing an old farmhouse in Vermont that has since fallen into disrepair.

As has been recently discovered by calling the prison yesterday, Angelo is now in the
process _of being transported to Iowa through Berlin, New Hampshire and Brooklyn MDC, and
then back to Oklahoma City and lowa where he will stand before Judge Stephanie Rose and
possibly face additional time in prison for a misdemeanor that he did not knowingly commit.

Had it not been for an engine failure six years ago, Angelo never would have been in Iowa in the

Case 3:13-Cr-00015-SI\/|R-HCA Document 316 Filed 01/18/19 Page 3 of 7

first place. The nightmare Angelo is facing is exactly the type of suffering that the Founders
were strictly against in that they all feared being dragged from New England back to Old
England. Every one of the Founders would be shocked by taking Angelo from New England to
Iowa for a petty crime, but this can all be remedied with the granting of this Motion for
Summary Judgment, since the Govemment clearly does not respect the Court’s orders or care to
give Angelo the Due Process rights he is entitled to under the Constitution.

Therefore, because the Government has not responded to Petitioner’s Motion for a
Declaratory Judgment and lnjunctive Relief, and because the Petitioner and his family have
suffered a grievous deprivation of precious constitutional liberties for a minor supervision
violation, this Court should grant the relief requested and order the US Marshals to return Angelo
to his family in Vermont and order his release until he is sentenced in that case. The Judge in the
Vermont case was willing to grant bail pending appeal, and Angelo’s attorneys in the Vermont
case are in the process of submitting very substantial motions for a judgment of acquittal
pursuant to Rule 29 and for a new trial in the interests of justice pursuant to Rule 33. Being
shipped to Iowa for a minor supervised release infraction is just one more unreasonable Due
Process delay violation in this Kafkaesque unconstitutional nightmare.

ln the alternative, please consider this Motion for Summary Judgment to be a Petition for
a Writ of Habeas `Corpus pursuant to 28 U.S.C. §2241 as Petitioner has already filed a Motion to
_ Vacate the Arrest Warrant due to several violations of the Speedy Trial Act and the Speedy Trial
Clause and the Venue Clause of the Sixth Amendment. Because the Petitioner is in transit, he
will not be in Iowa until sometime next week or the following week depending on how long the

Marshals keep Angelo in Brooklyn MDC.

Case_ 3:13-Cr-00015-SI\/|R-HCA Document 316 Filed 01/18/19 Page 4 of 7

WHEREFORE, the Petitioner respectfully moves this Court to grant the requested relief,

as well as any other relief the Court deems proper.

Respectfully Subrnitted,

/s/ Angelo Efthimiatos
Angelo Efthimiatos

Incarcerated Inmate
Petitioner, pro se
c/o Nancy Dellamonte
3710 Route 30
Sudbury, VT 05733
914-274~1678

January 4, 2019

Case 3:13-Cr-00015-SI\/|R-HCA Document 316 Filed 01/18/19 Page 5 of 7

United States Court of Appeals
For The Eighth Circuit

Thomas F. Eagleton U.S. Couithouse
lll South lOth Street, Room 24.329

St. Louis, Missouri 63102

VOICE (314) 244-2400
FAX (314) 244-2780
www.caS.uscourts.gov

Michael E. Gans
Clerk of Court

January 7, 2019

Mr. lohn Courter, Clerk

U.S. District Court

123 E. Walnut Street, Room 300
P.O. Box 9344

Des Moines, IA 50306-9344

Case: USA v. Angelo Efthimiatos
District Court Case Number: 3:13-cr-00015-SMR
Dear Mr. Courter,

Please find enclosed a pleading which appears to be captioned to your court. We are forwarding
this document to you for processing

Mr. Efthimiatos is advised that sending notices of appeal and other documents that should be
filed in the district court to our court only results in delay as the document must then be forwarded to the
District Court for filing. '

Should you require further assistance in this matter, please do not hesitate to contact our office.
Sincerely,

Michael E. Gans
Clerk of Court

aCV

Mr. Angelo Efthimiatos
c/o Nancy Dellamonte
3710 Route 30
Sudbury, VT 05733

 

Case 3:13- CanQ,Q§F§»E§M.RTL;|=GAEAQoCument 316 Filed 01/18/19 Page 6 of 7 ne°pnsn.g HRST.CLASSMA{L,

FOR THE EIGHTH ClRCUlT
OFFICE OFTHE CLERK
ST. LOUIS, MO 63102

l
5
c
.

OFF|ClAL BUS| NSS ,

 

_ ._. ________\

_ `_ ~ _._~._~ , ,_,__,m____'~_/

01108/2019 ‘
$01.639_

!" "-'¢’F zlP63102
~= 0411_1124{9045

HECEVED
JAN 1 8 2019

CLER!’. 0? D|Sif\‘§ ST COURT
SOUTHERN DlSTH|GT OF IOWA

iii-wmMi-I..'i-liimiiih~lm~l.iumw~im.il.v.s-:_.‘l-.\l_\.iw l

u'rl"' "' 'l'.' ili’ ll"’.lz§ li' 'hl'illi l"'l lil{’ " _\

uu_iuulqs ilesu| >

Case 3:13--cr 00015- SI\/|R- HCA Document 316 Filed 01/18/19 Page 7 of 7 m

SHlP DATE: 04JAN19

ORlGlN lD:RUTA (914) 274-1678
ACTWGT: 1.00 LB
CAD: 5508595/|NET4040

NANCY DELLAMoNTE
3710 RouTE 30 `

suDBuRY vt 05733
uN\TED stATEs us

TO lllllCHAEL GANS, CLERK OF COURT

BlLL sENDER `

 

 

THoMAs 1=. EAGLETON couRTHousE §

111 soUTH 10111 sTREET §

RooM 24.329 §

sT. Louls 1110 63102 “’
5314) 244-2400 l REF:

DEPT:

lll llllllllllllllllll l llllllll ll lll lllllll ll ll ll ll llllll ll ll |ll ll l l| ll llllll|l llll

'-"'~.~~,.,_., 2

.¢ . M o
.|13211 ll\l ll1 501uv

 

 

»xxcPsA 1 am

llllllllllllllllllllllllll lllllllllll ll

g l ,

, EJ _

§ 111011 - 07 JAN 31001>

§ 7741 1889 8544 sTANDARD ovERmel-\T

§ 63102
- i:

><

nn

 

\
// o “3’[0 .`
ego vt

 

 

 

